DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered.
 

Election/Restrictions
	Upon further consideration claim 90, previously withdrawn, has been rejoined with the elected subject matter.


Reasons for allowance
	The following is Examiner’s reasons for allowance:
Closest art is Baeyens-Cabrera et al (EP 2090311).  Art teaches administration of buflomedil in order to treat neuropathic pain associated from treatment with oxaliplatin.  Art is limited to fails to teach colorectal or liver cancer expressing at least one of OCT1 or OCT3.  In addition art teaches the therapeutically effective agents to be selected from a large list of possible agents and provides no specific guidance to one skilled in the art to select the instantly claimed embodiments.  Applicants have discovered that administration of buflomedil or dolutegravir in combination with cisplatin or oxaliplatin results in decrease of neurotoxicity of the platinum based chemotherapeutic agents by inhibition OCT2 while not inhibiting the cell’s uptake of said agents via OCT1 or OCT3.  This discovery has not been suggested in the art and selection of the instantly claimed cancers and buflomedil or dolutegravir as OCT2 inhibitor would not have been obvious.


Conclusion
Claims 1, 5, 6, 8, 11, 13, 17, 41-44, 48, 50, 90, 112-119 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628